internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------ -------------------------------------- in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-132199-13 date january legend taxpayer ------------------------ taxpayer ------------------------ trust date date ---------------------------------------- ------------------------ -------------------------- dear --------------------------- this letter responds to the submission dated date and subsequent correspondence requesting an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to elect under ' c not to have the deemed_allocation rule_of ' c apply to transfers to a_trust the facts submitted and the representations made are as follows on date taxpayer and taxpayer created trust an irrevocable_trust trust has generation- skipping transfer gst tax potential on date each taxpayer made a gift of cash to trust taxpayer and taxpayer retained a tax professional to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax return to report the transfers and elect under ' c not to have the deemed_allocation rule_of ' c apply to the transfers the tax professional failed to prepare the form sec_709 taxpayer and taxpayer are requesting an extension of time under ' g and ' to file form sec_709 and to elect under ' c not to have the deemed_allocation rule_of ' c apply to the transfers to trust plr-132199-13 law and analysis sec_2601 imposes a tax on every gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by ' is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' g the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction the applicable_fraction as defined in ' g is a fraction the numerator of which is the amount of the gst_exemption under ' allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the transferred property sec_2632 provides that an individual i may elect to have this subsection not apply to i an indirect_skip or ii any or all transfers made by such individual to a particular trust and ii may elect to treat any trust as a gst_trust for purposes of this subsection with respect to any or all transfers made by such individual to such trust sec_2632 provides in part that an election under subparagraph a i i shall be deemed to be timely if filed on a timely filed form_709 for the calendar_year in which the transfer was made or on such later date or dates as may be prescribed by the secretary an election under clause i ii or ii of subparagraph a may be made on a timely filed form_709 for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an indirect_skip is a transfer of property to a gst_trust as defined in ' c b provided that the transfer is subject_to gift_tax and does not qualify as plr-132199-13 a direct_skip in the case of an indirect_skip made after date the transferor's unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation pursuant to this paragraph is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made the automatic allocation of exemption applies even if an allocation of exemption is made to the indirect_skip in accordance with ' a sec_26_2632-1 provides in part that the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in paragraph b iii of this section sec_26_2632-1 provides in part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust or to one or more separate shares that are treated as separate trusts under ' a collectively referred to hereinafter as a_trust in the case of a transfer treated under ' as made one-half by the transferor and one-half by the transferor's spouse each spouse shall be treated as a separate transferor who must satisfy separately the requirements of paragraph b iii b to elect out with respect to the transfer a transferor may elect out with respect to-- one or more prior-year transfers subject_to ' f regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out or any combination of paragraphs b iii a through of this section sec_26_2632-1 provides in part that to elect out the transferor must attach a statement election out statement to a form_709 filed within the time period provided in paragraph b iii c of this section whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers further unless the election out is made for all transfers made to the trust in the current_year and or in all future years the current-year transfers and or future transfers to which the election out is to apply must be specifically described or otherwise identified in the election out statement sec_26_2632-1 provides in part that to elect out the form_709 with the attached election out statement must be filed on or before the due_date for plr-132199-13 timely filing within the meaning of paragraph b ii of this section of the form_709 for the calendar_year in which the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an election described under ' c sec_2642 provides that in determining whether to grant relief under ' g the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an election described in sec_2632 or c under the provisions of ' sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2632 or c under the provisions of ' sec_301_9100-3 provides in part that requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in ' b i through ii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-132199-13 based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make an election under ' c that the deemed_allocation rules of ' c do not apply to the transfers in this case this election will be effective as of the date of the transfers the election should be made on form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express no opinions regarding the when the gifts were complete under state law the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch passthroughs special industries enclosures copy for ' purposes
